Citation Nr: 0609077	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the mouth, to include a jaw disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an initial evaluation greater than 10 
percent for service-connected neurologic post-traumatic 
vasosensory neuropathy, right leg, associated with a painful 
scar, right lower leg with ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from July 1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The April 2005 RO decision denied a 
claim for entitlement to an increased rating for PTSD, 
currently evaluated as 30 percent disabling.  

The April 2005 RO decision also established service 
connection for neurologic post-traumatic vasosensory 
neuropathy, right leg, associated with service-connected 
painful scar, right lower leg, with ulcer.  The RO assigned 
an initial 10 percent disability evaluation for this disorder 
(apart from the existing 10 percent disability evaluation for 
service-connected painful scar of the right lower leg, with 
ulcer).  A timely notice of disagreement (NOD) was received 
at the RO in November 2005.  No statement of the case (SOC) 
is of record.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

The April 2005 RO decision also denied a claim characterized 
as entitlement to service connection for a jaw injury.  A 
timely NOD was received at the RO in November 2005, although 
no SOC is of record.  Manlincon, supra; Godfrey, supra.  
However, as this claim was previously denied in a Board 
decision of December 2003, the matter is recharacterized as a 
claim to reopen.  See 38 C.F.R. § 19.35 (2005).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge (ALJ) 
sitting at the RO in a January 2006 Travel Board hearing.  

In March 2006, the veteran's motion to advance the appeal on 
the Board's docket on the basis of age was granted.  See 38 
U.S.C.A. § 7101; 38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

At his January 2006 Travel Board hearing, the veteran 
testified that he has been attending VA mental health 
counseling on a monthly basis.  No attempt has been made to 
obtain copies of these VA treatment records.  VA is required 
to obtain copies of such records, with or without the 
veteran's specific request to do so, when the VA is placed on 
notice that such records exist.  38 C.F.R. § 3.159; see Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).  

The veteran has expressed timely disagreement with the RO's 
April 2005 initial evaluation of 10 percent for service-
connected neurologic post-traumatic vasosensory neuropathy of 
the right leg.  The RO has yet to issue a SOC in response to 
the veteran's NOD.  Such development is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995) (When there has been an 
initial RO adjudication of a claim and a NOD as to its 
denial, the claimant is entitled to a SOC, and the RO's 
failure to issue a SOC is a procedural defect requiring a 
Remand at the Board).  

The veteran also expressed timely disagreement with the April 
2005 RO decision which, as recharacterized, denied a petition 
to reopen a claim of service connection for residuals of an 
injury to the mouth, to include a jaw disorder, previously 
denied in a Board decision of December 2003.  The RO has yet 
to issue a SOC in response to the veteran's NOD, and such 
development is necessary.  Manlincon, supra.  Additionally, 
the November 2004 notification letter and April 2005 RO 
decision mischaracterized the issue as one of entitlement to 
service connection.  Proper notice with regard to whether new 
and material evidence has been submitted to reopen the claim 
of service connection for residuals of an injury to the 
mouth, to include a jaw disorder, must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the veteran 
advising him:  

A.  (a) of the information and evidence 
not of record that is necessary to 
substantiate the petition to reopen a 
claim of service connection for residuals 
of an injury to the mouth, to include a 
jaw disorder; (b) of the information and 
evidence that VA will seek to provide; 
(c) of the information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in his possession 
that pertains to the petition to reopen a 
claim of service connection for residuals 
of an injury to the mouth, to include a 
jaw disorder, previously denied in the 
Board's December 2003 decision.  

B.  Ask the veteran to identify any and 
all treatment, VA or private, regarding 
either his claimed jaw disorder or his 
service-connected neurologic post-
traumatic vasosensory neuropathy, right 
leg.  

2.  Obtain copies of all VA PTSD clinic 
or mental health counseling, as well as 
any other VA medical or hospital records 
for the veteran, if not already of 
record, and associate them with the 
claims folder.  

3.  Ensure that all of the foregoing 
requested development has been completed, 
and undertake any other notice or 
development necessary.  

4.  Issue a SOC containing all applicable 
laws and regulations on the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for residuals of an 
injury to the mouth, to include a jaw 
disorder, and entitlement to an increased 
rating in excess of an initial 10 percent 
evaluation for service-connected 
neurologic post-traumatic vasosensory 
neuropathy, right leg, associated with a 
painful scar, right lower leg with ulcer.   
Advise the veteran of the need to file an 
appeal as to any aspect of the SOC with 
which he disagrees.

5.  Readjudicate the claim of entitlement 
to an increased rating for PTSD, 
currently evaluated as 30 percent 
disabling, on a de novo basis, to include 
all of the pertinent evidence of record 
during the entire appeal period, from 
April 2003 to the present.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

